Citation Nr: 1526922	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  07-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for chronic hypertensive headaches (claimed as migraines).

2.  Entitlement to an initial rating higher than 10 percent prior to February 24, 2009, and higher than 30 percent since June 1, 2009, for residuals of a hysterectomy for fibroid uterus (previously evaluated as a scar, residual of ovarian cystectomy with uterine fibroids and partial excision of fallopian tube).

3.  Entitlement to service connection for residuals of a left knee injury.

4.  Entitlement to service connection for residuals of a right knee injury.

5.  Entitlement to service connection for a skin disorder, including melasma lesions on the back, acne lesions on the face, leukoderma, and hirsutism (claimed as a skin condition with white spots all over the body).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to February 1985 and from March 1985 to May 2005.

This appeal to the Board of Veterans' Appeals (BVA or Board) is from January 2006, January 2008, and November 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The January 2006 rating decision, in pertinent part, denied the Veteran's claims for a left tibia cyst, residuals of bilateral elbow injury, residuals of bilateral knee injury, residuals of a right hip injury, a back disorder, asthma, periodontal disease, breast tumor, a melasma lesion on the back and acne lesions on the face, and residuals of a left foot injury.  The decision granted service connection for hallux valgus of the right foot (claimed as bunion); scar, status post bunionectomy of the left foot; bilateral pes planus; hypertension; chronic hypertensive headaches (claimed as migraines); scar, residuals of ovarian cystectomy; bilateral scars on breasts, residuals of breast reduction surgery; and assigned a noncompensable (0 percent) rating for each disability from June 1, 2005, the day after the Veteran's separation from active duty service.  She appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether he or she is entitled to a "staged" rating to compensate him or her for times since the effective date of the award when the disability may have been more severe than at others). 

In the January 2008 decision, the RO increased the rating for the Veteran's right hallux valgus from 0 to 10 percent retroactively effective from May 1, 2007.  Conversely, the RO denied service connection for a litany of other claimed disabilities and deferred a decision on another.  

In the November 2008 decision the RO granted a higher 10 percent rating for the Veteran's right breast scar, a residual of her breast reduction surgery, retroactive effective from June 1, 2005, so back to the day following her last day of service.  As well, the RO assigned separate initial 10 percent ratings for scars on the Veteran's breasts, increased the initial rating for her bilateral pes planus from 0 to 10 percent, and increased the initial rating for her chronic hypertensive headaches (claimed as migraines) from 0 to 10 percent,  with all increases retroactively effective from June 1, 2005, the day following her last day of service.  She continued to appeal (and still does), requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a Veteran is presumed to be seeking the highest possible rating, unless he or she expressly indicates otherwise).  The RO also assigned an earlier effective date of June 1, 2005, for the grant of a 10 percent rating for her right hallux valgus (claimed as bunion).

In September 2009, the RO recharacterized the scar, residual of ovarian cystectomy with uterine fibroids and partial excision of fallopian tube, as residuals of a hysterectomy for fibroid uterus.  The RO also assigned a temporary 100 percent evaluation effective February 24, 2009, based on surgical or other treatment necessitating convalescence.  See 38 C.F.R. § 4.30 (2014) ("Paragraph 30").  A 30 percent evaluation was assigned as of June 1, 2009.  


In March 2010, the Veteran submitted a written request to withdraw her claims for service connection for left and right elbow disorders and for a compensable initial rating for her hypertension; consequently, those claims are no longer on appeal.  38 C.F.R. § 20.204 (2014).

As support for her claims still being appealed, the Veteran testified at a hearing in March 2010 at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge (Central Office (CO) hearing).

The Board subsequently, in September 2010, remanded the claims for further development and consideration.

In May 2011, however, after receiving the file back, the Board issued a decision denying service connection for a left tibia cyst, residuals of a right hip injury, a back disorder, periodontal disease for the purposes of disability compensation, and a breast tumor.  The Board also denied initial ratings higher than 10 percent for the right and left breast scars, and an initial compensable rating for the left foot scars, status post bunionectomy from June 1, 2005, to May 12, 2008.  The Board determined the Veteran was eligible for VA outpatient dental treatment on a 
one-time completion basis and that she had met the criteria for a 10 percent rating for her left foot scars since May 13, 2008, a 30 percent rating for bilateral pes planus and a 20 percent rating for right hallux valgus.  The remaining claims were remanded for still further development and consideration. 

In November 2012, the RO increased the evaluation for residuals of a hysterectomy from 0 to 10 percent retroactive from June 1, 2005.  A temporary 100 percent rating was assigned effective February 24, 2009, based on surgical or other treatment necessitating convalescence.  See again 38 C.F.R. § 4.30.  An evaluation of 30 percent was assigned as of June 1, 2009.  The same decision also increased the evaluation for the chronic hypertensive headaches from 10 to 30 percent effective June 29, 2011. 


The claims were returned to the Board but, in March 2013, again remanded for still further development and consideration.  In November 2013, on remand, the Appeals Management Center (AMC), which completed the remand development in lieu of the RO, awarded service connection for asthma (also claimed as a breathing problem) and assigned an initial evaluation of 30 percent retroactively effective from June 1, 2005, so back to the day following the Veteran's retirement from service.  Consequently, there is no longer a claim or controversy regarding this disability.  If, as an example, the Veteran did not agree with the initial rating assigned for this disability, she had to separately appeal this "downstream" issue, which she did not.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The RO additionally assigned a 30 percent evaluation for her chronic hypertensive headaches retroactively effective from June 1, 2005.  Thus, the only claims remaining on appeal are those listed.


FINDINGS OF FACT

1.  With all reasonable doubt resolved in her favor, throughout the entire appeal period the Veteran's service-connected chronic hypertensive headaches have occurred weekly, half of them prostrating attacks causing severe economic inadaptability.   

2.  With all reasonable doubt resolved in her favor, throughout the entire appeal period the Veteran's service-connected hysterectomy is more properly rated as endometriosis confirmed by laparoscopy, lesions involving the bowel; prior to her hysterectomy endometriosis caused heavy or irregular bleeding with bowel and bladder symptoms; after her hysterectomy endometriosis has caused pelvic pain with bowel and bladder symptoms.  

3.  Her current left and right knee disabilities are unrelated to any injuries or other trauma during her service and did not initially manifest during her service or to a compensable degree within a year of the conclusion of her service.  

4.  Equally, her skin disorder was not incurred in service and is not otherwise shown to be etiologically related to or the result of her service. 


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 50 percent initial rating for the service-connected chronic hypertensive headaches, though no greater rating.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4. 124a, Diagnostic Code 8100 (2014).  

2.  The criteria for an initial 50 percent rating prior to February 24, 2009, and from June 1, 2009, and no higher, are met for the service-connected hysterectomy.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4. 116, Diagnostic Code 7629 (2014).  

3.  The criteria are not met, however, for entitlement to service connection for the left and right knee disabilities claimed to be the result of injuries.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria are not met for entitlement to service connection for a skin disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and preferably prior to an initial unfavorable decision on a claim by an agency of original jurisdiction (AOJ), VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the service-connection context, the notice should also address the "downstream" disability rating and effective date elements of the claim in the eventuality service connection is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's increased-ratings claims on appeal, however, arise from her disagreement with the initial disability evaluations assigned following the granting of service connection.  The Courts have held that, once service connection is granted the claim is substantiated, so proven, therefore additional notice is not required regarding the "downstream" elements of the claim, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), and this line of precedent cases, i.e., progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved.  And this occurred in this particular instance.  The Veteran was provided this required SOC and since has been provided Supplemental SOCs (SSOCs), together citing the statutes and regulations governing the rating of her disabilities and effective dates assigned, and containing discussion of the reasons or bases for not assigning higher initial ratings or earlier effective dates for these disabilities.  She therefore has received all required notice concerning these downstream initial-rating claims.

That however notwithstanding, the Board sees that, in May 2008, the RO sent an additional letter informing the Veteran how VA determines the disability rating.  The specific rating criteria for endometriosis and migraine headaches were listed.   
With regards to the service-connection claims, the RO provided the Veteran pre-adjudication notice by letter dated in August 2005.  As the August 2005 letter was issued prior to the Dingess decision, she was not notified of the "downstream" disability rating and effective date elements of her claims.  But this additional notice was provided in February 2007 and January 2008.  Moreover, the RO since has readjudicated these claims.  This is important to point out because if, for whatever reason, notice was not provided before initially adjudicating a claim, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim, including in an SOC or SSOC, such that the intended purpose of the notice is not frustrated, rather preserved, in that the Veteran is given meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The Board realizes those letters did not specifically address the claims for knee and skin disabilities; however, they were sent with other claims that were merged on appeal, which as noted in the INTRODUCTION, since have been resolved by the Board.  The U. S. Supreme Court has clarified that Veterans Claims Assistance Act of 2000 (VCAA) notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  Moreover, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim, i.e., more than harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); 38 C.F.R. § 20.1102. 


The February 2007 and January 2008 letters complied with Dingess by discussing the "downstream" disability rating and effective date elements of the claims.  And of equal or even greater significance, after providing that additional Dingess notice, the RO readjudicated the Veteran's claims in the November 2008, December 2010, November 2012, and November 2013 SSOCs.  So the timing defect in the provision of the notice has been rectified ("cured").  It follows that a prejudicial error analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claims that is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained her service treatment and personnel records, assisted her in obtaining other evidence (VA and identified private treatment records), and provided her VA examinations.  She also submitted personal statements and testified at a hearing before the undersigned Veterans Law Judge (VLJ) of the Board.

The claims were primarily remanded in September 2010 so the AMC could try and obtain outstanding private treatment records, which since have been obtained.  In particular, the AMC obtained outstanding treatment records from the National Naval Medical Center (NNMC) in Bethesda, Maryland.  So there was compliance with this remand directive, certainly substantial compliance.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  See also Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999). 

All known and available records relevant to these remaining claims on appeal have been obtained and associated with the Veteran's claims file so they may be considered; and she has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and she is not prejudiced by the Board proceeding to deciding her claims.

II. 
Analysis

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both the physical portion of it as well as virtual record, so the electronic (paperless) part.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by her or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Increased Rating Claims

The Veteran appealed the January 2006 decision that awarded service connected for chronic hypertensive headaches and a scar, residual of ovarian cystectomy with uterine fibroids and partial excision of fallopian tube.  The RO assigned initial noncompensable ratings for both disabilities effective June 1, 2005, the day following her discharge from service.  The Board must consider whether higher evaluations are warranted for these disabilities at any time since the effective date of service connection and, if so, must "stage" the rating to compensate the Veteran for this variance in the severity of the disability.  See Fenderson v. West, 12 Vet. App 119 (1999).

In the November 2008 rating decision already alluded to, the RO increased the initial rating for the Veteran's chronic hypertensive headaches (claimed as migraines) from 0 to 10 percent retroactively effective from June 1, 2005.  In September 2009, the RO recharacterized the scar, residual of ovarian cystectomy with uterine fibroids and partial excision of fallopian tube, as residuals of a hysterectomy for fibroid uterus.  The RO assigned a temporary 100 percent evaluation effective February 24, 2009, based on surgical or other treatment necessitating convalescence.  38 C.F.R. § 4.30.  A 30 percent evaluation was assigned as of June 1, 2009.  In November 2012, the RO increased the evaluation for the residuals of the hysterectomy for fibroid uterus from 0 to 10 percent retroactively effective from June 1, 2005.  The 30 percent rating remained in effect from June 1, 2009.  The same decision also increased the evaluation for the chronic hypertensive headaches from 10 to 30 percent effective June 29, 2011.  In November 2013, the RO assigned a 30 percent evaluation for the chronic hypertensive headaches retroactive to June 1, 2005.  As the Veteran has continued to appeal, requesting even higher ratings, her claims remain in appellate status.  AB, 6 Vet. App. at 39.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as a "staged" rating, irrespective of whether an initial or established rating.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Chronic Hypertensive Headaches

The Veteran's service-connected chronic hypertensive headaches have been rated by analogy to migraine headaches.  38 C.F.R. § 4.20.  An initial 30 percent rating has been assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this code section, a 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  See 38 C.F.R. § 4.124a.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.    

Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, the Board finds that a higher initial rating of 50 percent, though no greater, is warranted for her chronic hypertensive headaches. 

During her VA compensation examination in August 2005, the Veteran complained of bilateral retro-orbital headaches associated with blurred vision and occasional nausea.  In an addendum, the examiner indicated the headaches were occurring three to four times per month lasting about 3 hours.

In a May 2007 statement, the Veteran indicated the headaches occurred three to four times a week, so far more frequently.  She stated that she had to either leave work and sit in dark quiet room or arrive late to work because of throbbing headaches.  She reported being unable to drive a car when this happens.  

On VA examination in May 2008, the Veteran complained of frontal headaches.  She further complained of difficulty concentrating and thinking clearly.  She informed the examiner that she was able to go to work after taking medicine and after taking a few hours off.  Headaches occurred on an average of four times per week and lasted three hours.

The Veteran was afforded an additional VA examination in June 2011.  At that time she reported severe occipital headaches accompanied by vertigo with room spinning and photophobia.  This occurred three to four times per month and lasted several hours.  The examiner indicated that half of the headaches were incapacitating and occurring weekly.  The Veteran also had right frontal headaches that occurred three to four times per week, lasting several hours.  They were described as tight and sore and could be accompanied by vertigo, photophobia and some speech disturbance.  These were not found to be incapacitating.  She had missed five weeks of work in the past year due to doctor appointments and headaches.  The examiner concluded the Veteran had experienced weekly headaches in the past 12 months, but that less than half were prostrating.

Records from Tricare contain complaints of increased headaches with photophobia in April 2009.  In May 2012 the Veteran again reported experiencing headaches, albeit without nausea, vomiting, or photophobia.  In April 2013 she complained of headaches with photophobia and phonophobia.  She denied any aura. 

On VA examination in September 2013, the Veteran reported headaches occurring four times per week, lasting four to five hours.  She also indicated that she had very severe, sharp headaches lasting only a few seconds three times per week.  She complained of pulsating or throbbing pain on both sides of her head, nausea, photophobia, and phonophobia.  She had characteristic prostrating attacks of headache pain.  She did not have very frequent prostrating and prolonged attacks of headache pain.  The examiner indicated the headaches impacted the Veteran's ability to work.  Specifically, she had to take off or leave early three days a month owing to prostrating headaches.  

The Board is aware that the Veteran's headaches have not been described as very frequent, completely prostrating and prolonged attacks, per se; however, her headaches have been reported as weekly.  The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."  Moreover, the symptomatology associated with her headaches has included light and sound sensitivity.  She also has reported experiencing blurred vision, occasional difficulty concentrating and thinking clearly, and vertigo.  Thus, it is clear from the totality of the evidence that her headaches are occurring more than once a month and at least that half have been described as characteristic prostrating attacks.  This more than satisfies the criteria for a 30 percent rating, which is already in effect.  The evidence also shows that the headaches impact her ability to work, in the sense they cause her to take significant time off from work (leave), which meets the criteria for a higher 50 percent rating since this is akin to them being productive of severe economic adaptability.  Notably, in 2007 she reported having to either leave work and sit in a dark quiet room or arrive late to work because of throbbing headaches.  On VA examination in May 2008, she informed the examiner that she was only able to go to work after taking medicine and after taking a few hours off.  The June 2011 VA examiner noted the Veteran had missed five weeks of work in that past year, alone, owing to doctor appointments and headaches.  On VA examination in September 2013, the examiner found the Veteran had to take off or leave early from work three days a month due to her prostrating headaches.  Nothing in DC 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Thus, affording the Veteran all reasonable doubt, in accordance with § 4.3, the Board finds that throughout the appeal period her chronic hypertensive headaches more nearly have approximated the criteria for a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  This is the highest possible rating under this diagnostic code, and the Board's consideration of whether additional compensation nonetheless is warranted on a special extra-schedular basis under 38 C.F.R. § 3.321(b)(1) is later in this decision.

Hysterectomy

The Veteran's service-connected hysterectomy and consequent residuals recently have been rated under the criteria for removal of the uterus, including corpus.  38 C.F.R. § 4.116, Diagnostic Code 7618.  An initial 10 percent rating was assigned from June 1, 2005, to February 24, 2009.  A temporary 100 percent evaluation was assigned effective February 24, 2009, based on surgical or other treatment necessitating convalescence.  Three months following the removal, a 30 percent evaluation was assigned as of  June 1, 2009.


At the outset, the Board finds the Veteran's disability is more properly rated under the criteria for endometriosis substantiated by laparoscopy.  38 C.F.R. § 4.116, Diagnostic Code 7629.  This is the more appropriate rating code given a January 1990 operative report showing there were multiple small hemorrhagic cysts of the left ovary, intermittently adherent to the small bowel, uterus, and left tube.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  A February 2009 record from the Bethesda NNMC indicated that a colonoscopy had revealed intraluminal compression by fibroid uterus.  Finally, the September 2013 VA examiner found the Veteran then currently had signs and symptoms due to endometriosis, including pelvic pain and lesions involving the bowel or bladder confirmed by laparoscopy.  

Having made this initial determination and after carefully considering the Veteran's claim in light of the evidence of record and applicable laws and regulations, the Board finds that a 50 percent rating is warranted for the entire appeal period, excluding the period between February 24, 2009 and June 1, 2009, when the temporary 100 percent convalescent rating was assigned for recovery following removal of the uterus.  A 50 percent rating is assigned for lesions involving the bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment,  and bowel or bladder symptoms.  Id.  The Board has considered other analogous criteria; however, there has been no evidence of rectovaginal fistula, urethrovaginal fistula, or malignant neoplasms of the gynecological system to warrant a higher rating.  38 C.F.R. § 4.116, Diagnostic Codes 7624, 7625, 7627.

Tricare records dated in October 2006 indicate the Veteran reported suprapubic pain.  A November 2006 pelvic ultrasound revealed the presence of an enlarged fibroid uterus and most likely right hemorrhagic ovarian cyst.  The Veteran complained of increased pelvic pain for one month.  In June 2007 she reported  diffuse tenderness in all quadrants of her abdomen with palpation.  An X-ray of her abdomen dated in April 2007 showed constipation.  There was no evidence of bowel obstruction, but there was a three-centimeter calcified fibroid seen involving left lower pelvis.  In July 2007, she complained of pelvic pain off and on.  In October 2008, she reported abdominal pain and constipation.  In February 2009, prior to surgery, she complained of increased abdominal pain and bleeding with menses of six months duration.  In March 2009, she reported abdominal pain increased on movement.  She had tenderness in the right lower quadrant.  In February 2011, she reported intermittent pelvic of six months duration.  She complained of  intermittent pelvic pain and occasional constipation in April 2012.

In an intervening May 2007 statement, the Veteran had indicated that her fibroids caused painful intercourse.  During her March 2010 Board hearing, she testified that she had suffered from irregular menstrual cycles prior to her hysterectomy.  She further testified that she had experienced endometriosis since service manifested by ovarian cysts and pelvic pain.  

On VA examination in May 2008, the Veteran complained of pain during ovulation and intercourse.  During VA examination in July 2011, she indicated that her pelvic pain had gotten progressively worse.  She informed the examiner that between 1996 and 2009 she had suffered from heavy periods with clots, severe dysmenorrhea, and severe pain.  In February 2009, she underwent a subtotal hysterectomy (cervix was left in situ and the ovaries were not removed).  The examiner observed the Veteran continued to experience pelvic pain that can be cyclical.  Her last menstrual cycle was in 2009.  Since then she had experienced menopausal symptoms including hot flashes, irritability, vaginal dryness, and frequent pelvic pain.  She also had experienced constipation and painful bowel movements, urinary urgency, voiding interval one to two hours, and voiding per night once occasionally.  Physical examination revealed tenderness in the left lower quadrant, right lower quadrant, and suprapubic.  The examiner indicated the hysterectomy had cured dysfunctional bleeding and dysmenorrhea, but that the pelvic pain continued.  The pain was often severe.  The Veteran had marked tenderness to pelvic palpitation, which the examiner indicated might possibly be  related to pelvic adhesions following surgeries and possibly the endometriosis. 

In an October 2012 addendum opinion, the examiner indicated the Veteran continued  to have severe pelvic pain and dysfunctional uterine bleeding.  Pain was a residual of the surgery and it was also likely that adhesions after two pelvic surgeries could also be continuing endometriosis.

On VA gynecological examination in September 2013, the Veteran continued to complain of painful intercourse and recurring pelvic pain.  The examiner indicated the Veteran had endometriosis involving pelvic pain and lesions involving bowel or bladder confirmed by laparoscopy.

In sum, then, based on this totality of evidence, the Veteran has been shown to have endometriosis confirmed by laparoscopy.  She had heavy or irregular bleeding not controlled by treatment prior to her hysterectomy and pelvic pain following the hysterectomy.  She has predominantly had bowel symptoms (constipation and painful bowel movements) and some bladder symptoms (urinary urgency, voiding interval one to two hours, and voiding once per night) both before and after the hysterectomy.  Thus, affording her the benefit of the doubt, the Board finds that throughout the appellate period (excluding the period when the 100 percent was assigned from February 24, 2009, to June 1, 2009) her hysterectomy more nearly approximate the criteria for a 50 percent rating prior to February 24, 2009, and after June 1, 2009.  38 C.F.R. § 4.116, Diagnostic Code 7629.  38 C.F.R. § 4.71a; see Fenderson, supra.  

Individual Unemployability and Extra-schedular Considerations

The Veterans Court (CAVC) has held that, when evidence of unemployability is presented, the issue of whether a total disability rating based on individual unemployability (TDIU) will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined there is no freestanding claim for a TDIU.  Id. at 451.  Here, the Veteran has not expressly raised the issue of entitlement to a TDIU nor does the evidence otherwise support such a finding.  Notably, the September 2013 VA gynecological examiner indicated the Veteran's hysterectomy did not impact her ability to work and the neurological examiner indicated that only three times per month the Veteran had to stay at home or leave early due to prostrating headaches.  There was no indication that either disability rendered her unemployable.   See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

The above determinations are based upon application of the pertinent provisions of VA's Rating Schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating alternatively on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disabilities reasonably describe her disability level and symptomatology.  The Board has awarded higher ratings for her service-connected hysterectomy and headaches.  The record reflects that the manifestations of her hysterectomy are specifically contemplated by the schedular rating criteria (pelvic pain and bowel or bladder symptoms).  The rating criteria for her headaches allow for ratings based economic inadaptability; thus, it considers the findings that her headaches impact her ability to work while at the same time having to often take leave.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, the Veteran's disability picture is contemplated by the Rating Schedule and no extra-schedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

B. Service Connection

Service connection may be established for a disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be established for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to direct service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection also may be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden v. Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Bilateral (Left and Right) Knees

The question of whether the Veteran has a bilateral knee condition is not in dispute.  She has been diagnosed with degenerative joint disease (DJD), i.e., arthritis, of the knees.  See September 2013 VA examination report.  What is in dispute, however, is whether this disease incepted during her service, within a year of her discharge (since a presumptive condition according to § 3.309(a)), or is otherwise related or attributable to her service, including secondarily by way of a service-connected disability, meaning caused or aggravated by it.  38 C.F.R. § 3.310(a) and (b).  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  After reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against the claims.  

Because as mentioned the Veteran has been diagnosed as having DJD of the knees and arthritis is defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or continuity of symptomatology since service.  See Walker, 708 F.3d at 1338-1339. 

In her claim, the Veteran alleged that her bilateral knee condition was the result of injury to the cartilage of the knees.  During her August 2005 VA examination, she further elaborated that she had injured her knees six years prior due to running and marching.  She testified in March 2010 that her bilateral knee condition was the result of long-term running.  

Although the Veteran is competent to report symptoms such as knee pain in service, her assertions that her knee symptoms have persisted since service are outweighed by the contemporaneous lay and medical evidence.  38 C.F.R. 3.159(a) (2014); see Layno v. Brown, 6 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Notably, the service treatment records (STRs) are devoid of complaints or treatment referable her knees.  And while this, alone, is not dispositive of whether she had knee related pathology during her service, it is nonetheless probative evidence suggesting she did not, certainly none that has persisted even to this day.  In cases involving combat, VA is prohibited from drawing a negative inference from silence in the STRs.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Conversely, in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service [or where the injury claimed is not alleged to have occurred in combat], the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  Buchanan had held that lay evidence is potentially competent to support the presence of a disability, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).

In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred. In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

So it is true the mere absence of evidence does not necessarily equate to unfavorable evidence.  Indeed, as mentioned there are a line of precedent cases supporting this proposition.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan, supra.  The Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because she is an interested party, the claimant's interest may affect the credibility of her testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").


On her February 2005 report of medical history taken at separation from service, the Veteran specifically denied any knee trouble.  The corresponding physical examination was also equally unremarkable for a bilateral knee condition.  Thus, her STRs are insufficient to establish a chronic bilateral knee condition.

The Veteran's separation examination and report of medical history constitute probative evidence that she did not experience knee pain during her service.  The Report of Medical Examination was done to ascertain her then state of physical health and is equivalent to statements of diagnosis and/or treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that recourse to the Federal Rules of Evidence may be appropriate to assist in the articulation of the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (observing that statements made to physicians for purposes of diagnosis and/or treatment are often exempted from the general prohibition of hearsay because the declarant has a strong motive to tell the truth in order to receive proper medical care).  Similarly, the 2005 Report of Medical History constitutes a complete assessment of the Veteran's medical problems at separation from service.  See AZ v. Shinseki, 731 F. 3d 1303, 1315 (Fed. Cir. 2013) (finding that the absence of an entry in a record may be considered evidence that a fact did not occur if the fact would have been recorded if present); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in the STRs can constitute "contradictory" evidence weighing against the credibility of a claimant's testimony if the STRs are complete "in relevant part," and there is competent evidence that the claimed "injury, disease, or related symptoms would ordinarily have been recorded had they occurred").  Thus, the Veteran's Reports of Medical Examination and History also weigh against a continuity of symptomatology between service and the Veteran's current knee disabilities.

While the Board is aware that shortly after her discharge from service, on VA examination in August 2005, the Veteran complained of  bilateral aching and throbbing around kneecap, there was no pathology to render a diagnosis as x-rays were negative.  Moreover, there were no further knee complaints until 2010 when she reported knee pain.  See Tricare records dated in February and March 2010.  

An entry dated in February 2010 indicates the Veteran was diagnosed with bilateral knee osteoarthritis with patellofemoral involvement; however, this was not confirmed by x-ray until July 2011.  See September 2013 VA examination report.  Clearly, this is outside the one-year presumptive period for initial manifestation of arthritis to a compensable degree (meaning to at least 10-percent disabling).   38 C.F.R. §§ 3.307, 3.309.  

As DJD of the knees was not shown during service or for years thereafter, service connection can only be granted if there is some competent and credible (so ultimately probative) evidence linking the current disability to service.  But the preponderance of the evidence is against this required correlation allowing the finding that the DJD of the Veteran's knees is the result of her military service.  

Concerning this determinative issue of causation, the September 2013 VA examiner opined the DJD of the Veteran's knees was less likely than not related to her service.  The examiner reasoned that the Veteran had normal knees when she left the service and x-rays taken in August 2005 were normal and did not show any evidence of DJD.  The examiner further indicated that it was not until 2011 when 
x-rays first showed DJD.  The examiner concluded that, since DJD developed years after leaving active duty, it therefore was not connected to the Veteran's service.

Despite her asserts to the contrary, whether the Veteran's bilateral knee disability was incurred during service is a medically complex determination that cannot be made based on lay observation alone.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, & n4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Instead, this determination must be made by a medical professional with appropriate expertise. Id.  Because the Veteran, as a lay person, does not have the appropriate medical training and experience, her assertion that her bilateral knee disability stems from wear and tear from running in service is not competent evidence.  Thus, her statements concerning this are probatively outweighed by the September 2013 VA examiner's opinion, which was rendered by a medical professional qualified to make this necessary determination.

In sum, a chronic bilateral knee condition was not diagnosed during service or for many years thereafter.  The competent and credible, therefore most probative, evidence does not establish the required linkage between the bilateral knee condition (DJD) and the Veteran's service.  The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claims and the benefit-of-the-doubt rule does not apply.  The appeal of these claims therefore must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

Skin Disorder

The Veteran contends that her current skin disorder had its onset in service.  After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

Service treatment records do reveal the Veteran had a rash on her face and arms of a three day duration in June 1991.  The provider noted the Veteran had a urticarial rash over her cheeks, micropapular lesions behind left ear, and erythematous arms.  There was a  pattern of maculopapular lesions.  The Veteran was diagnosed with contact dermatitis.

The post-service medical evidence establishes that the Veteran has been diagnosed with: acne lesions on face and lesion on the back with decreased pigmentation consistent with a melasma, August 2005 VA examination report; skin leukoderma, Tricare September 2007 and November 2008; leukoderma and hirsutism, July 2011 VA examination report;  and idiopathic guttate hypomelanosis, August 2013 VA examination report.  

Because the evidence establishes a current disability and an in-service event, the Veteran's claim of entitlement to service connection hinges on whether her current skin disorder relates to service.  In a November 2012 addendum opinion, the VA skin examiner opined it was less likely than not that leukoderma and hirsutism was caused by military service.  The examiner indicated that leukoderma was defined as partial or total loss of skin pigmentation often occurring in patches and the diagnosis was mainly based on detailed clinical examination.  The examiner indicated there was a lack of clinical evidence of hypopigmentation in her clinical files, active duty medical records or one year following service.  The examiner further indicated that hirsutism was classified as excess terminal hairs in a male type distribution chin on the upper lip, abdomen, and chest in women, which can be secondary to ovarian pathologies such as polycystic ovarian syndrome.  The examiner found a lack of clinical evidence or documentation to support a primary cause of current diagnosis of increased hair growth.  The examiner found no evidence of hirsutism in her active duty records or within one year of separation.  The Board would note at this juncture that the August 2005 VA examination only found acne on her face and melasma on her back, which was 14 years after her original treatment for contact dermatitis.  The examiner concluded that the lack of active duty documentation and a primary pathology association, deemed the conditions less likely than not to be incurred or caused by time in service. 

The August 2013 VA examiner found that the Veteran's idiopathic guttate hypomelanosis was less likely related to service.  The examiner reasoned that service treatment records did not show evidence for treatment of this condition.  The examiner noted the Veteran had a urticarial rash in 1991, but found that there was no mention of a skin rash after 1991 and the separation examination  was negative for a skin disorder.  The examiner concluded that idiopathic guttate hypomelanosis was a benign condition that was common in the general population and tended to be more hereditary than related to any specific phenomenon.  

Though the Veteran is competent to report that she experienced skin rashes or "white spots" all over her body, whether her current skin disorder was incurred during service is a medically complex determination that cannot be made based on lay observation alone.  Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. at 309.  Because the Veteran, as a lay person, does not have the appropriate medical training and experience, her assertion that her current disorder relates to treatment of contact dermatitis in service is not competent evidence.  Thus, the Veteran's statements are outweighed by the VA examiners' opinions, which were rendered by a medical professional.

In sum, the competent and probative evidence does not establish a link between the current skin disorder and active service.  The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim and the benefit-of-the-doubt rule does not apply.  The appeal must therefore be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert,  1 Vet. App. at 55.


ORDER

Entitlement to an initial 50 percent evaluation, and no higher, for the service-connected chronic hypertensive headaches is granted subject to the controlling regulations governing monetary awards.

Entitlement to an initial 50 percent evaluation prior to February 24, 2009, and 50 percent from June 1, 2009, and no higher, for the service-connected residuals of a hysterectomy is granted subject to the controlling regulations governing monetary awards.

Entitlement to service connection for residuals of a left knee injury is denied. 

Entitlement to service connection for residuals of a right knee injury is denied. 

Entitlement to service connection for a skin disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


